Case: 20-60401     Document: 00516110761         Page: 1     Date Filed: 11/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 30, 2021
                                  No. 20-60401
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   Oscar Alexis Espinales-Soto,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 590 184


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Oscar Alexis Espinales-Soto, a native and citizen of Honduras,
   petitions for review of the dismissal by the Board of Immigration Appeals
   (“BIA”) of his appeal from an order by an Immigration Judge (“IJ”) denying
   his applications for asylum, withholding of removal, and protection under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60401      Document: 00516110761          Page: 2     Date Filed: 11/30/2021




                                    No. 20-60401


   Convention Against Torture (“CAT”). However, Espinales-Soto, who is
   represented by counsel, challenges only the determination that he was not
   eligible for asylum based on past persecution or a well-founded fear of future
   persecution on account of membership in a particular social group, which he
   identified as “Hondurans who refused to work for organized crime.” All
   other challenges he could have raised in this petition are therefore forfeited.
   See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
          Because the BIA adopted and affirmed the IJ’s decision, we review
   both the BIA’s decision and that of the IJ. See Shaikh v. Holder, 588 F.3d 861,
   863 (5th Cir. 2009). Legal conclusions are reviewed de novo and factual
   findings, such as eligibility for asylum, are reviewed for substantial evidence.
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Under the substantial
   evidence standard, Espinales-Soto “must show that the evidence was so
   compelling that no reasonable factfinder could conclude against it.” Wang v.
   Holder, 569 F.3d 531, 537 (5th Cir. 2009).
          To demonstrate his eligibility for asylum, Espinales-Soto was required
   to show that “he was previously persecuted, or has a well-founded fear of
   future persecution, on account of . . . membership in a particular social
   group.” Qorane v. Barr, 919 F.3d 904, 909 (5th Cir. 2019) (internal quotation
   marks and citation omitted). The IJ determined as an initial matter that
   Espinales-Soto failed to establish that the harm he suffered, which was
   limited to two occasions when he was verbally threatened but physically
   uninjured, rose to the level of persecution as that term is understood in the
   asylum context. Espinales-Soto has not satisfied his burden of showing that
   record evidence compels a contrary conclusion. See id.; Orellana-Monson v.
   Holder, 685 F.3d 511, 518 (5th Cir. 2012).
          Further, in addressing whether Espinales-Soto established a nexus
   between the harm suffered and his membership in a particular social group,




                                          2
Case: 20-60401       Document: 00516110761         Page: 3    Date Filed: 11/30/2021




                                    No. 20-60401


   the IJ determined (and the BIA agreed) that Espinales-Soto’s proposed social
   group was not cognizable as it was overbroad and lacked the requisite social
   distinction. Both substantial evidence and this court’s precedent support
   that determination. See Orellana-Monson, 685 F.3d at 521–22 (rejecting
   petitioner’s claim, as well as those of family members, that he belonged to
   the particular social group of “men who were recruited but refused to join”
   a gang).
             Finally, Espinales-Soto does not address the BIA’s determination
   regarding his eligibility for asylum based on a well-founded fear of future
   persecution. Thus, on this point as well, he has failed to satisfy his burden of
   showing that the record compels a contrary conclusion. See Wang, 569 F.3d
   at 537.
             The petition for review is DENIED.




                                          3